Citation Nr: 1227584	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neurologic disability of the left lower extremity, to include as secondary to service-connected varicose veins of the left thigh and leg with a healed post-operative scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for peripheral neuropathy of the left leg.

The RO in New York, New York currently has jurisdiction over this claim.

The Veteran testified before a Veterans Law Judge at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In August 2011, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2011, the Board remanded this matter for further development.

In July 2012, the Veteran was informed that the Veterans Law Judge who had conducted the August 2011 Travel Board hearing was no longer employed at the Board and he was asked to indicate whether he wanted to attend a new hearing.  The Veteran indicated that he did not wish to have another hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Medical records reveal that the Veteran has been diagnosed as having various neurologic disabilities of the left lower extremity.  For example, an August 2009 letter from Norman Pflaster, M.D. indicated a diagnosis of peripheral polyneuropathy.  Thus, a current disability has been demonstrated.

The Veteran primarily contends that his current neurologic disability of the left lower extremity is related to his service-connected varicose veins of the left thigh and leg.  There are numerous conflicting opinions in the claims file as to whether any relationship exists between the current neurologic disability and the service-connected varicose veins.  For example, statements from Dr. Pflaster dated in June and November 2007 and August 2009 and opinions by VA medical professionals dated in May and October 2009 reflect that the neurologic disability may be aggravated by the service-connected varicose veins.

Service connection can be granted for a disability that is aggravated by a service-connected disability.  However, aggravation will not be conceded unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2011).

In December 2011, a VA physician reviewed the Veteran's claims file and opined that she could not determine a baseline level of severity of the Veteran's neurologic disability of the left lower extremity based upon medical evidence prior to any aggravation or the earliest medical evidence following any aggravation by the service-connected varicose veins.  She explained that although there was electromyography/nerve conduction velocity support to suggest that the neuropathy had worsened between July 2007 and August 2009, the medical evidence was not sufficient to support a determination of the baseline severity of the neuropathy or neuropathy pain.

The physician also opined that regardless of an established baseline, the Veteran's neuropathy of the left lower extremity was not likely ("not at least as likely as not") aggravated beyond its natural progression by the service-connected varicose veins.  This opinion was based on the fact that there was no support in the medical literature suggesting that a mechanism exists for venous pooling/edema to worsen neuropathy.  Although Dr. Pflaster's letters indicated that the edema from varicose veins worsened the neuropathy and that the neuropathy had worsened over time, there was no medical evidence to support his August 2009 claim that the likely mechanism of the neuropathy was venous pooling.

A remand is necessary to obtain a new opinion as to the etiology of the current neurologic disability of the left lower extremity in light of the fact that there appears to be sufficient evidence to support a conclusion that the disability has been aggravated, but that an adequate opinion as to the baseline level of severity of the disability has not been provided.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In an August 2009 statement (VA Form 21-4142), the Veteran reported that he had received treatment for his neurologic disability in 2009 at the VA Medical Center in Northport, New York (VAMC Northport).  The most recent treatment records in the claims file are contained in the Northport Vista electronic records system and are dated in April 2008.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Further, the evidence reflects that the Veteran has received treatment for his neurologic disability from Dr. Pflaster.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). 

Although the Veteran has submitted various treatment records from Dr. Pflaster, the most recent treatment record is dated in August 2009 and he reported during the August 2011 hearing that he had received treatment from Dr. Pflaster's assistant in the month prior to the hearing.  The above steps have not yet been taken to obtain all available treatment records from Dr. Pflaster.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment at the VAMC Northport for varicose veins and neurologic problems of the left lower extremity since April 2008.  

Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  

2.  Ask the Veteran to complete an authorization to obtain all records of his treatment for varicose veins and neurologic problems of the left lower extremity from Dr. Pflaster.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination with a medical professional preferably other than the physician who provided the December 2011 opinion to determine the etiology of his current neurologic disability of the left lower extremity.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current neurologic disability of the left lower extremity (any such disability diagnosed since January 2009) had its onset in service, is related to the Veteran's left leg problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current neurologic disability of the left lower extremity (any such disability diagnosed since January 2009) was caused (in whole or in part) by his service-connected varicose veins of the left thigh and leg?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current neurologic disability of the left lower extremity (any such disability diagnosed since January 2009) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected varicose veins of the left thigh and leg?

If the current neurologic disability of the left lower extremity has been aggravated by the service-connected varicose veins of the left thigh and leg, the examiner should comment on whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the current neurologic disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of his symptoms and history and all previous opinions of record concerning the etiology of the current neurologic disability of the left lower extremity.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for neurologic problems of the left lower extremity in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

